Name: Directive 2007/30/EC of the European Parliament and of the Council of 20 June 2007 amending Council Directive 89/391/EEC, its individual Directives and Council Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC with a view to simplifying and rationalising the reports on practical implementation (Text with EEA relevance)
 Type: Directive
 Subject Matter: EU institutions and European civil service; NA;  organisation of work and working conditions;  documentation;  European Union law
 Date Published: 2007-06-27

 27.6.2007 EN Official Journal of the European Union L 165/21 DIRECTIVE 2007/30/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 June 2007 amending Council Directive 89/391/EEC, its individual Directives and Council Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC with a view to simplifying and rationalising the reports on practical implementation (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 137(2) thereof, Having regard to the Commissions proposal, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The preparation by the Member States of practical implementation reports as a basis for the Commissions periodical reports on the implementation of the Community rules on the safety and health of workers, is provided for by Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (3), and by the individual Directives within the meaning of Article 16(1) of that Directive, namely: Council Directive 89/654/EEC of 30 November 1989 concerning the minimum safety and health requirements for the workplace (4), Council Directive 89/655/EEC of 30 November 1989 concerning the minimum safety and health requirements for the use of work equipment by workers at work (5), Council Directive 89/656/EEC of 30 November 1989 concerning the minimum health and safety requirements for the use by workers of personal protective equipment at the workplace (6), Council Directive 90/269/EEC of 29 May 1990 concerning the minimum health and safety requirements for the manual handling of loads where there is a risk particularly of back injury to workers (7), Council Directive 90/270/EEC of 29 May 1990 concerning the minimum safety and health requirements for work with display screen equipment (8), Council Directive 92/57/EEC of 24 June 1992 concerning the implementation of minimum safety and health requirements at temporary or mobile construction sites (9), Council Directive 92/58/EEC of 24 June 1992 concerning the minimum requirements for the provision of safety and/or health signs at work (10), Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding (11), Council Directive 92/91/EEC of 3 November 1992 concerning the minimum requirements for improving the safety and health protection of workers in the mineral-extracting industries through drilling (12), Council Directive 92/104/EEC of 3 December 1992 on the minimum requirements for improving the safety and health protection of workers in surface and underground mineral-extracting industries (13), Council Directive 93/103/EC of 23 November 1993 concerning the minimum safety and health requirements for work on board fishing vessels (14), Council Directive 98/24/EC of 7 April 1998 concerning the protection of the health and safety of workers from the risks related to chemical agents at work (15), Directive 1999/92/EC of the European Parliament and of the Council of 16 December 1999 on minimum requirements for improving the safety and health protection of workers potentially at risk from explosive atmospheres (16), Directive 2002/44/EC of the European Parliament and of the Council of 25 June 2002 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (vibration) (17), Directive 2003/10/EC of the European Parliament and of the Council of 6 February 2003 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (noise) (18), Directive 2004/40/EC of the European Parliament and of the Council of 29 April 2004 on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (electromagnetic fields) (19) and Directive 2006/25/EC of the European Parliament and of the Council of 5 April 2006 on the minimum health and safety requirements regarding the exposure of workers to risks arising from physical agents (artificial optical radiation) (20). (2) An implementation report is also required by Council Directive 91/383/EEC of 25 June 1991 supplementing the measures to encourage improvements in the safety and health at work of workers with a fixed duration employment relationship or a temporary employment relationship (21), Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels (22) and Council Directive 94/33/EC of 22 June 1994 on the protection of young people at work (23). (3) The provisions on the preparation of reports in the individual Directives within the meaning of Article 16(1) of Directive 89/391/EEC and in Directives 91/383/EEC, 92/29/EEC and 94/33/EC are inconsistent in terms of both frequency and content. (4) The obligations on the Member States to report on the practical implementation and on the Commission to draw up a report on the basis of the national reports are an important part of the legislative cycle, providing the opportunity to take stock of and evaluate the various aspects of the practical implementation of the Directives; it is therefore appropriate to extend this obligation to those directives that do not require reports, namely: Directive 2000/54/EC of the Parliament and of the European Council of 18 September 2000 on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (24), Directive 2004/37/EC of the European Parliament and of the Council of 29 April 2004 on the protection of workers from the risks related to exposure to carcinogens or mutagens at work (sixth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (25) and Council Directive 83/477/EEC of 19 September 1983 on the protection of workers from the risks related to exposure to asbestos at work (second individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (26). (5) It is therefore necessary to harmonise the provisions of Directive 89/391/EEC, the individual Directives within the meaning of Article 16(1) thereof and Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC. (6) The Commissions communication Adapting to change in work and society: a new Community strategy for health and safety 2002 to 2006 provides for the drafting of legislative proposals to simplify and rationalise implementation reports. This matter has also been identified as one of the priorities for the simplification of Community legislation in the context of the Better Lawmaking initiative. (7) The exercise should be simplified by harmonising the intervals for the submission of the practical implementation reports to the Commission and by requiring a single practical implementation report which would include a general part applicable to all the directives and specific chapters relating to the aspects particular to each directive. These provisions, and, in particular, the introduction of a new Article 17a in Directive 89/391/EEC, will furthermore allow the inclusion in this implementation report exercise of the individual Directives within the meaning of Article 16(1) of Directive 89/391/EEC that do not require reports, namely: Directives 2000/54/EC and 2004/37/EC and any future individual directives within the meaning of Article 16(1) of Directive 89/391/EEC. (8) The appropriate frequency for the Member States to draw up these reports and submit them to the Commission should be five years; the first report should, exceptionally, cover a longer period; the structure of the reports should be consistent to facilitate their exploitation; they should be drawn up on the basis of a questionnaire drafted by the Commission after consulting the Advisory Committee on Safety and Health at Work and include relevant information on the preventive efforts deployed in the Member States so as to allow the Commission, taking into account any relevant findings of the European Agency for Safety and Health at Work and of the European Foundation for the Improvement of Living and Working Conditions, to adequately assess how the legislation works in practice. (9) In accordance with Article 138(2) of the Treaty, the Commission consulted the social partners at Community level on the possible direction of Community action in this field. (10) Following this consultation, the Commission considered that Community action was desirable and consulted the social partners at Community level again on the content of the envisaged proposal, in accordance with Article 138(3) of the Treaty. (11) Following this second phase of consultation, the social partners at Community level did not inform the Commission of their wish to initiate the process which could lead to the conclusion of an agreement, as set out in Article 138(4) of the Treaty. (12) The Member States should take the necessary measures to transpose the modifications provided for by this Directive, which could, in view of the specific nature of this Directive and if appropriate, take the form of administrative measures, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 89/391/EEC The following Article shall be inserted in Directive 89/391/EEC: Article 17a Implementation reports 1. Every five years, the Member States shall submit a single report to the Commission on the practical implementation of this Directive and individual Directives within the meaning of Article 16(1), indicating the points of view of the social partners. The report shall assess the various points related to the practical implementation of the different Directives and, where appropriate and available, provide data disaggregated by gender. 2. The structure of the report, together with a questionnaire specifying its content, shall be defined by the Commission, in cooperation with the Advisory Committee on Safety and Health at Work. The report shall include a general part on the provisions of this Directive relating to the common principles and points applicable to all of the Directives referred to in paragraph 1. To complement the general part, specific chapters shall deal with implementation of the particular aspects of each Directive, including specific indicators, where available. 3. The Commission shall submit the structure of the report, together with the above-mentioned questionnaire specifying its content, to the Member States at least six months before the end of the period covered by the report. The report shall be transmitted to the Commission within 12 months of the end of the five-year period that it covers. 4. Using these reports as a basis, the Commission shall evaluate the implementation of the Directives concerned in terms of their relevance, of research and of new scientific knowledge in the various fields in question. It shall, within 36 months of the end of the five-year period, inform the European Parliament, the Council, the European Economic and Social Committee and the Advisory Committee on Safety and Health at Work of the results of this evaluation and, if necessary, of any initiatives to improve the operation of the regulatory framework. 5. The first report shall cover the period 2007 to 2012.. Article 2 Amendments to Directives 83/477/EEC, 91/383/EEC, 92/29/EEC and 94/33/EC 1. The following Article shall be inserted in Directive 83/477/EEC: Article 17a Implementation report Every five years, the Member States shall submit to the Commission a report on the practical implementation of this Directive in the form of a specific chapter of the single report referred to in Article 17a(1), (2) and (3) of Directive 89/391/EEC, which serves as a basis for the Commissions evaluation, in accordance with Article 17a(4) of that Directive.. 2. The following Article shall be inserted in Directive 91/383/EEC: Article 10a Implementation report Every five years, the Member States shall submit to the Commission a report on the practical implementation of this Directive in the form of a specific chapter of the single report referred to in Article 17a(1), (2) and (3) of Directive 89/391/EEC, which serves as a basis for the Commissions evaluation, in accordance with Article 17a(4) of that Directive.. 3. The following Article shall be inserted in Directive 92/29/EEC: Article 9a Implementation report Every five years, the Member States shall submit to the Commission a report on the practical implementation of this Directive in the form of a specific chapter of the single report referred to in Article 17a(1), (2) and (3) of Directive 89/391/EEC, which serves as a basis for the Commissions evaluation, in accordance with Article 17a(4) of that Directive.. 4. The following Article shall be inserted in Directive 94/33/EC: Article 17a Implementation report Every five years, the Member States shall submit to the Commission a report on the practical implementation of this Directive in the form of a specific chapter of the single report referred to in Article 17a(1), (2) and (3) of Directive 89/391/EEC, which serves as a basis for the Commissions evaluation, in accordance with Article 17a(4) of that Directive.. Article 3 Repeal The following provisions shall be repealed with effect from 27 June 2007: 1. Article 18(3) and (4) of Directive 89/391/EEC; 2. Article 10(3) and (4) of Directive 89/654/EEC; 3. Article 10(3) and (4) of Directive 89/655/EEC; 4. Article 10(3) and (4) of Directive 89/656/EEC; 5. Article 9(3) and (4) of Directive 90/269/EEC; 6. Article 11(3) and (4) of Directive 90/270/EEC; 7. Article 10(3) and (4) of Directive 91/383/EEC; 8. Article 9(3) and (4) of Directive 92/29/EEC; 9. Article 14(4) and (5) of Directive 92/57/EEC; 10. Article 11(4) and (5) of Directive 92/58/EEC; 11. Article 14(4), (5) and (6) of Directive 92/85/EEC; 12. Article 12(4) of Directive 92/91/EEC; 13. Article 13(4) of Directive 92/104/EEC; 14. Article 13(3) and (4) of Directive 93/103/EC; 15. Article 17(4) and (5) of Directive 94/33/EC; 16. Article 15 of Directive 98/24/EC; 17. Article 13(3) of Directive 1999/92/EC; 18. Article 13 of Directive 2002/44/EC; 19. Article 16 of Directive 2003/10/EC; 20. Article 12 of Directive 2004/40/EC; 21. Article 12 of Directive 2006/25/EC. Article 4 Implementation The Member States shall adopt the measures necessary for them to comply with the provisions of this Directive by 31 December 2012. Article 5 Entry into force This Directive shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 6 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 20 June 2007. For the European Parliament The President H.-G. PÃ TTERING For the Council The President G. GLOSER (1) Opinion delivered on 17 January 2006. (2) Opinion of the European Parliament of 26 April 2007 (not yet published in the Official Journal) and Council Decision of 30 May 2007. (3) OJ L 183, 29.6.1989, p. 1. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (4) OJ L 393, 30.12.1989, p. 1. (5) OJ L 393, 30.12.1989, p. 13. Directive as last amended by Directive 2001/45/EC of the European Parliament and of the Council (OJ L 195, 19.7.2001, p. 46). (6) OJ L 393, 30.12.1989, p. 18. (7) OJ L 156, 21.6.1990, p. 9. (8) OJ L 156, 21.6.1990, p. 14. (9) OJ L 245, 26.8.1992, p. 6. (10) OJ L 245, 26.8.1992, p. 23. (11) OJ L 348, 28.11.1992, p. 1. (12) OJ L 348, 28.11.1992, p. 9. (13) OJ L 404, 31.12.1992, p. 10. (14) OJ L 307, 13.12.1993, p. 1. (15) OJ L 131, 5.5.1998, p. 11. (16) OJ L 23, 28.1.2000, p. 57. (17) OJ L 177, 6.7.2002, p. 13. (18) OJ L 42, 15.2.2003, p. 38. (19) OJ L 159, 30.4.2004, p. 1. Corrected version published in OJ L 184, 24.5.2004, p. 1. (20) OJ L 114, 27.4.2006, p. 38. (21) OJ L 206, 29.7.1991, p. 19. (22) OJ L 113, 30.4.1992, p. 19. Directive as amended by Regulation (EC) No 1882/2003. (23) OJ L 216, 20.8.1994, p. 12. (24) OJ L 262, 17.10.2000, p. 21. (25) OJ L 158, 30.4.2004, p. 50. Corrected version published in OJ L 229, 29.6.2004, p. 23. (26) OJ L 263, 24.9.1983, p. 25. Directive as last amended by Directive 2003/18/EC of the European Parliament and of the Council (OJ L 97, 15.4.2003, p. 48).